                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   LONE STAR SILICON INNOVATIONS                                  No. C 17-03981 WHA
                                                                              LLC,
                                                                         11
United States District Court




                                                                                             Plaintiff,
                                                                         12
                               For the Northern District of California




                                                                                v.                                                           ORDER DENYING
                                                                         13                                                                  ADMINISTRATIVE MOTIONS
                                                                              RENESAS ELECTRONICS                                            TO FILE UNDER SEAL
                                                                         14   CORPORATION and RENESAS
                                                                              ELECTRONICS AMERICA INC.,
                                                                         15                  Defendants.
                                                                         16                                                  /

                                                                         17          Plaintiff seeks to file under seal in connection with defendants’ motion to dismiss for
                                                                         18   lack of standing certain portions of plaintiff’s opposition to the motion and defendants’ reply
                                                                         19   (Dkt. Nos. 107, 110). The motions are DENIED.
                                                                         20          In this circuit, courts start with a “strong presumption in favor of access” when deciding
                                                                         21   whether to seal records. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
                                                                         22   2006) (citing Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). To
                                                                         23   seal judicial records in connection with a dispositive motion requires “compelling reasons
                                                                         24   supported by specific factual findings that outweigh the general history of access and the public
                                                                         25   policies favoring disclosure.” See id. at 1178–79 (quotations and citations omitted).
                                                                         26          Specifically, plaintiff seeks to redact portions of the briefs that quote to and discuss the
                                                                         27   patent transfer agreement between Advanced Micro Devices, Inc. (“AMD”) and plaintiff (Dkt.
                                                                         28   Nos. 107-1 ¶ 4; 111 ¶¶ 5–6). In support of the requests to seal, plaintiff states that the
                                                                              agreement itself “includes a confidentiality provision at page 12, which provides that the parties
                                                                          1   to the agreement and their Affiliates will keep confidential all terms and conditions of the
                                                                          2   agreement” and claims competitive harm if these terms and conditions are unsealed because
                                                                          3   they “could be used by competitors” (Dkt. Nos. 107-1 ¶¶ 5–6; 111 ¶¶ 5–6). These reasons fail
                                                                          4   to show a compelling reason.
                                                                          5          First, the conclusory assertion of competitive harm and boilerplate speculation that the
                                                                          6   terms and conditions could be used by competitors are far from specific factual findings that
                                                                          7   overcome the strong presumption in favor of access. Second, under Civil Local Rule 79-5(b)
                                                                          8   and (d), confidentiality designations and agreements between the parties do not establish that a
                                                                          9   document is sealable. Third, the requests seek to seal large swaths of briefing and are thus far
                                                                         10   from “narrowly tailored,” as required under Rule 79-5(b). Fourth, the patent transfer agreement
                                                                         11   has already been unsealed and publicly disclosed (save for AMD’s bank account information)
United States District Court




                                                                         12   (see Case No. 18-1680, Dkt. No. 41-1), and the terms have already been publicly discussed in
                               For the Northern District of California




                                                                         13   the order granting the motions to dismiss (see, e.g., Case No. 17-5458, Dkt. No. 96 at 3–4, 7,
                                                                         14   9–10). The parties shall file unredacted versions of the documents at issue on the public docket
                                                                         15   by OCTOBER 4 AT NOON.
                                                                         16
                                                                         17          IT IS SO ORDERED.
                                                                         18
                                                                         19   Dated: September 28, 2019.
                                                                                                                                       WILLIAM ALSUP
                                                                         20                                                            UNITED STATES DISTRICT JUDGE
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              2
